Opinion by
Mollison, J.
From the record, it appeared that the difference between the entered and appraised values represented the cost of certain pattern equipment manufactured in the United States and used in connection with the production in Canada of the rough iron eastings in question. Prior to entry, the matter was taken up by representatives of the importer and a full disclosure of all pertinent facts was made at that time. There being a difference of opinion between the parties, the merchandise was entered at values which did not include the said cost of the patterns, and appraisement was made at values including it. The matter was made the subject of litigation, and final decision was adverse to the contention of the importer. On the record presented, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.